DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “output an source voltage”.  Examiner assumes this is a typographical error and Applicant intended to claim “output a source voltage”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2020/0380904) in view of Kim (US 2007/0132699).

	Regarding claim 1, Yeh discloses a display driver, comprising: a first grayscale line (abstract, figs. 1-2, ¶ 3-4, ¶ 15-20, gamma voltage generator with resistor string and tap nodes disclosed; see also ¶ 21-28);
	output circuitry configured to receive a first grayscale voltage from the first grayscale line and perform digital-analog conversion on a pixel data to output a source output voltage corresponding to the pixel data, the digital-analog conversion being based on the first grayscale voltage (figs. 1-2, ¶ 15-20, DACs with gamma Ops provide gamma voltages to channel OPs to output voltage levels corresponding to display data; see also ¶ 21-28);
	and first gamma assist circuitry (fig. 2, ¶ 21-28, gamma driving circuit 200 with OPG provides additional driving capability to improve recovery speed/slew rate).
	Yeh fails to disclose a first holding node to hold the first grayscale voltage received from the first grayscale line and configured to drive the first grayscale line based on a first voltage between the first holding node and the first grayscale line.

	Yeh and Kim are both directed to buffers for a source driver.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the source driver of Yeh with the buffer of Kim since such a modification reduces electromagnetic interference (Kim, ¶ 28-29).

	Regarding claim 2, Kim further teaches wherein the first gamma assist circuitry further comprises: a first MOS transistor having a source connected to the first grayscale line and configured to generate, based on a first potential on the first holding node, a second potential on a drain thereof through a source follower operation (figs. 2-4, ¶ 6-8, ¶ 27-29, NMOS transistor MNOUT disclosed; see also fig. 5);
	and a second MOS transistor connected between the first grayscale line and a potential-fixed line of a fixed potential and configured to drive the first grayscale line based on the potential of the drain of the first MOS transistor (figs. 2-4, ¶ 6-8, ¶ 27-29, PMOS transistor MPOUT disclosed; see also fig. 5).

	Regarding claim 3, Kim further teaches wherein the first gamma assist circuitry further comprises a first capacitor element connected between the first holding node and the potential-fixed line (figs. 2-4, ¶ 6-8, ¶ 27-29, capacitor CC; see also fig. 5).

	Regarding claim 4, Kim further teaches wherein the first gamma assist circuitry further comprises: a first NMOS transistor having a source connected to the first grayscale line and configured to generate, based on a first potential on the first holding node, a second potential on a drain thereof through a source follower operation (figs. 2-4, ¶ 6-8, ¶ 27-29, NMOS transistor MNOUT disclosed; see also fig. 5, e.g., MN9);
	and a first PMOS transistor connected between the first grayscale line and a power supply line and configured to drive the first grayscale line based on the potential of the drain of the first NMOS transistor (figs. 2-4, ¶ 6-8, ¶ 27-29, PMOS transistor MPOUT disclosed; see also fig. 5).

	Regarding claim 5, Kim further teaches wherein the first gamma assist circuitry further comprises: a second PMOS transistor having a source connected to the first grayscale line and configured to generate, based on the first potential on the first holding node, a third potential on a drain thereof through a source follower operation (fig. 5, ¶ 30-44, e.g., MPD, MP9);
	and a second NMOS transistor connected between the first grayscale line and a grounding line and configured to drive the first grayscale line based on the potential of the drain of the second PMOS transistor (fig. 5, ¶ 30-44, e.g., MND, MNOUT).

	Regarding claim 6, Kim further teaches wherein the first gamma assist circuitry further comprises: a first constant current source configured to supply a first constant current to the drain of the first NMOS transistor (fig. 5, ¶ 30-44, e.g., MP5);


	Regarding claim 7, this claim is rejected under the same rationale as claim 3.

	Regarding claim 8, Kim further teaches wherein the first gamma assist circuitry further comprises a second capacitor element connected between the first holding node and the grounding line (fig. 5, ¶ 30-44, CC2).

	Regarding claim 9, Yeh discloses wherein the first gamma assist circuitry further comprises a switch connected between the first grayscale line and the first holding node (fig. 2, ¶ 21-28, enable signal EN applied only when additional driving capability is necessary; *Examiner takes official notice that the use of a switch for enabling a circuit is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Yeh with an enabling switch to achieve the predictable result of enabling driving when desired.).

	Regarding claim 10, Yeh discloses wherein the switch is configured to be turned on during a first period of a horizontal sync period and turned off during a second period following the first period in the horizontal sync period, the second period including a time when the output circuitry starts outputting the source output voltage (figs. 2-3, see ¶ 21-30, enable signal synchronized with the LD signal, length of enable pulse may be configured arbitrarily).

	Regarding claim 11, Yeh discloses wherein the switch is configured to be turned on during a third period following the second period in the horizontal sync period (figs. 2-3, see ¶ 21-30, enable signal synchronized with the LD signal).

	Regarding claim 12, Yeh discloses a second grayscale line extended in a first direction in which the first grayscale line is extended (figs. 1-2, ¶ 3-4, ¶ 15-20, gamma voltage generator with resistor string and tap nodes disclosed; see also ¶ 21-28; see also figs. 4-5, ¶ 32-33, ¶ 37-40, e.g., OPG2);
	and second gamma assist circuitry comprising a second holding node to hold a second grayscale voltage received from the second grayscale line and configured to drive the second grayscale line based on a voltage between the second holding node and the second grayscale line, the second gamma assist circuitry being not connected to the first grayscale line, wherein the first gamma assist circuitry and the second gamma assist circuitry are disposed at different positions in the first direction (figs. 1-2, ¶ 3-4, ¶ 15-20, gamma voltage generator with resistor string and tap nodes disclosed; see also ¶ 21-28; see also figs. 4-5, ¶ 32-33, ¶ 37-40, e.g., OPG2).

	Regarding claim 13, Yeh discloses wherein the output circuitry is configured to receive the second grayscale voltage from the second grayscale line and perform the digital-analog conversion based on the first grayscale voltage and the second grayscale voltage (figs. 1-2, ¶ 3-4, ¶ 15-20, gamma voltage generator with resistor string and tap nodes disclosed; see also ¶ 21-28; see also figs. 4-5, ¶ 32-33, ¶ 37-40).

	Regarding claim 14, Yeh discloses a display device, comprising: a display panel (¶ 3).
	The remaining limitations of claim 14 are rejected under the same rationale as claim 1.

	Regarding claim 15, this claim is rejected under the same rationale as claim 2.

	Regarding claim 16, this claim is rejected under the same rationale as claim 3.

	Regarding claim 17, this claim is rejected under the same rationale as claim 9.

	Regarding claim 18, this claim is rejected under the same rationale as claim 1.

	Regarding claim 19, this claim is rejected under the same rationale as claim 10.

	Regarding claim 20, this claim is rejected under the same rationale as claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Morita (US 2008/0204439)

Morita (US 2016/0133218)
Gong et al. (US 2009/0167747)
Tsuchi (US 2008/0111628)
Inoue et al. (US 2018/0151593)
Kim et al. (US 2015/0356932)
Song et al. (US 2011/0157129)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626